                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:21-cv-00190-MR

JERITON LAVAR CURRY,             )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                            ORDER
                                 )
FEDERAL BUREAU OF PRISONS,       )
et al.,                          )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint. [Doc. 1].

I.    BACKGROUND

      In this action filed on April 27, 2021, pursuant to Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), pro se

Plaintiff Jeriton Lavar Curry (“Plaintiff”), a federal prisoner currently

incarcerated      at   WILLIAMSBURG             Federal     Correctional      Institution

(“Williamsburg”) in Salters, South Carolina, purports to bring claims arising

out of events occurring in Salters.1 Plaintiff names the “Federal Bureau of

Prisons/FCI Williamsburg” and J. Olberding, identified as an “SIS Officer” at


1Salters, South Carolina, is in the United States District Court for the District of South
Carolina.
Williamsburg, as Defendants. [Doc. 1 at 2]. Plaintiff claims violation of his

“equal protection, due process, cruel and unusual punishment,” and First

Amendment rights while at Williamsburg. [Id. at 3-4, 12]. Plaintiff alleges

that he was retaliated against for “exercising an [sic] constitutional issue” and

was placed in a cell with another inmate who had symptoms of the

Coronavirus and should have been isolated.             [Id. at 13-14].   Shortly

thereafter, Plaintiff tested positive for Covid-19. [Id. at 14].

      For relief, Plaintiff seeks monetary damages and immediate release

from BOP custody. [Id. at 5].

II.    DISCUSSION

      In an action arising under 42 U.S.C. § 1983, venue is established by

28 U.S.C. § 1391(b), which provides: (b) A civil action may be brought in: (1)

a judicial district where any defendant resides, if all defendants are residents

of the State in which the district is located; (2) a judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred,

or a substantial part of property that is the subject of the action is situated;

or (3) if there is no district in which an action may otherwise be brought as

provided in this section, any judicial district in which any defendant is subject

to the court's personal jurisdiction with respect to such action.




                                        2
       Therefore, under Section 1391, Plaintiff’s action may be heard in a

venue where all the defendants reside, or in the venue where the issue

substantially arose, which here is the District of South Carolina. Pursuant to

28 U.S.C. § 1406(a), the Court may dismiss this action, or, if it is in the

interest of justice, transfer this action to the United States District Court for

the District of South Carolina. The Court will transfer this action.

III.   CONCLUSION

       For the reasons stated herein, the Court transfers this action to the

District of South Carolina.

       IT IS, THEREFORE, ORDERED that:

       1.   Plaintiff’s action is transferred to the District of South Carolina.

       2.   The Clerk is instructed to terminate this action.

       IT IS SO ORDERED.
                                     Signed: April 30, 2021




                                        3
